Beatty, C. J., concurring.
—I concurred in the opinion of the court in the case of Moran v. Ross, 79 Cal. 159, wherein it was held that under our statutes natural persons may condemn lands for railroad purposes, but subsequently, on consideration of the petition for rehearing, I became so doubtful of the soundness of that conclusion as to think the question at least deserving of reargument and further consideration. The result to which the doctrine of that case leads—as illustrated in this case, viz., that there is one rule of damages for private individuals and another rule for corporations when they seek to condemn lands for the same purpose—deepens my conviction that the correctness of our former decision is open to serious question. If, however, we were right in that decision, and, whether right or wrong, so long as we adhere to it, the conclusion reached by Mr. Justice Works in the foregoing opinion seems to be inevitable.